Citation Nr: 1029434	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-35 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to April 1962.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2010 Order of the U.S. Court of Appeals for 
Veterans Claims (Court).

In an October 2009 decision, the Board denied entitlement service 
connection for hepatitis C.  The Veteran appealed the Board's 
decision to the Court.  Following the submission of a Joint 
Motion for Remand (Joint Motion), the Court entered an Order on 
February 24, 2010, which vacated the Board's October 2009 
decision and remanded the claim for compliance with the 
instructions in the Joint Motion.

Prior to his appeal to the Court, the Veteran presented testimony 
at the RO before a Decision Review Officer (DRO) in July 2007.  
He was also afforded a personal hearing before the undersigned 
Veterans Law Judge in June 2008.  Transcripts of both hearings 
are of record.  

In June 2010, the Veteran submitted additional evidence directly 
to the Board, which was accompanied by a waiver of RO 
consideration and, therefore can be considered in this decision.  
See 38 C.F.R. § 20.1304 (2009).


FINDING OF FACT

Hepatitis C was incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

Medically recognized risk factors for hepatitis C include: (a) 
transfusion of blood or blood product before 1992; (b) organ 
transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body 
piercing; (f) intravenous drug use (with the use of shared 
instruments); (g) high-risk sexual activity; (h) intranasal 
cocaine use (also with the use of shared instruments); (i) 
accidental exposure to blood products as a healthcare worker, 
combat medic, or corpsman by percutaneous (through the skin) 
exposure or on mucous membrane; and (j) other direct percutaneous 
exposure to blood, such as by acupuncture with non-sterile 
needles, or the sharing of toothbrushes or shaving razors.  See 
VBA Training Letter 211A (01-02), dated April 17, 2001.  The 
Veteran also referenced an excerpt from Wikipedia stating that 
sharing razors can potentially lead to exposure to Hepatitis C.  
See VA Form 21-4138, dated August 3, 2009.

The Veteran contends that he has hepatitis C as a result of 
service, to include as a result of sharing razors with other 
patients while he was admitted to the psychiatric ward; getting 
tattoos while in service; and being subjected to air guns for 
vaccinations.  He also reports some post-service risk factors, to 
include a blood transfusion sometime between 1963 and 1965 and 
sharing razors while incarcerated between 1965 and 1967.  See May 
2006 VA Form 21-4138; July 2007 statements in support of claim; 
November 2007 VA Form 9; July 2007 and June 2008 transcripts.  

At this juncture, the Board notes that it finds the Veteran's 
contentions as to in-service risk factors competent, and that his 
assertions are credible.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  Regarding his assertion that he acquired hepatitis C 
as a result of being subjected to air gun vaccinations, the Board 
notes that according to the VA's Veterans Benefits 
Administration, while biologically possible, there have been no 
case reports of air gun transmission of hepatitis C.  VA Fast 
Letter 04-13 (June 29, 2004).  In light of the foregoing, the 
Board finds that this lack of scientific evidence of hepatitis C 
transmission by air gun injections is more probative on the issue 
than the Veteran's statement since he is not competent to provide 
a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)

The Veteran's service treatment records are devoid of reference 
to, or complaints of, hepatitis C, though they do corroborate 
that he was admitted to a neuropsychiatric ward in 1962.  It 
appears that the Veteran was recommended for discharge after this 
admission.  See January 1962 Report of Board of Medical Survey.  
There is no discharge examination of record.  

The post-service medical evidence of record consist of VA and 
private treatment records.  Review of these records reveals that 
the Veteran was diagnosed with hepatitis C in approximately April 
1993 after a liver biopsy showed chronic active hepatitis with 
cirrhosis.  See record from Central Suffolk Hospital.  The Board 
notes that none of the Veteran's treating physicians have 
provided an opinion regarding the etiology of his hepatitis C.  

The Veteran underwent a VA compensation and pension (C&P) liver, 
gall bladder and pancreas examination in June 2009, at which time 
his claims folder and medical records were reviewed.  He reported 
that he was diagnosed with hepatitis C in 1993 and that he had 
shared razors in service while a patient on a psychiatric ward at 
Great Lakes Naval Hospital and had tattoos in service.  The 
examiner reported that VA records reflect positive hepatitis C 
testing in November 2004 but that the Veteran was negative for 
hepatitis B antibody and antigen in December 2004 and that the 
last VA labs reflect normal liver enzymes.  The examiner also 
discussed VA treatment notes dated April 2006 (GI/liver note), 
September 2008 (psychiatric social worker note) and April 2004 
(hepatitis clinic consult note).  It was also noted that the 
Veteran had not been seen by his VA primary care physician (PCP) 
since May 2008, which the Veteran stated was due to a change in 
his VA category status.  The Veteran was last seen at the Tampa 
GI clinic in May 2007.  

The Veteran reported that he thought he may have had a blood 
transfusion in 1963 at the age of 19 when he injured his left 
arm.  He indicated he was a patient at Southside Hospital in 
Bayshore, New York, and had tried to find the records but was 
told they had been destroyed years ago.  The Veteran did not 
believe that he had had a blood transfusion in 1990.  He reported 
two liver biopsies in the past that were positive for hepatitis 
C.

The examiner reported that service treatment records reflected 
the Veteran's admission to Great Lakes Naval Hospital in May 1961 
for scarlet fever and in January 1962 for an aspirin overdose.  
The Veteran was on a psychiatric ward for the second admission 
and the note mentions normal hemoglobin and hematocrit, 
sedimentation rate, urinalysis, serology, BUN, and protime at 
discharge.  The Veteran stated that he had taken pills from the 
lockers of his shipmates and other pills in addition to the 
aspirin taken.

The examiner indicated that the claims folder reflected three 
prior incarcerations (Comstock Prison, Sing Sing Prison, and 
River Head County Jail) and that in an October 2007 letter, the 
Veteran reported incarceration at Great Meadows Correctional 
Facility, Ossing Correctional Facility and Riverhead County Jail.  
The October 2007 note further stated that the Veteran was exposed 
to high risk factor of hepatitis C by sharing razors in both the 
navy and in prison, and both circumstances should be given equal 
weight.  Another note from the Veteran received in May 2009 
states that the Veteran had his own razor in prison, never shared 
one and was not exposed to any blood or blood contact in the 
state prison system.  

The examiner indicated that the Veteran had large tattoos on his 
right and left forearms and right and left upper arm that were 
done in 1961 while in boot camp and after leave from boot camp.  
The Veteran reported that he had had the tattoos done at a tattoo 
parlor on State Street in Chicago, Illinois.  The Veteran 
indicated that he had donated blood around 75 times since 1962 
through 1992 and that he received a letter from the Red Cross 
after a blood donation in January 1993 stating that his blood 
tested for a virus and to follow up with a gastroenterologist.  
The examiner reported that the Veteran is under the care of Dr. 
C. in Port Charlotte, Florida, and had labs done in June 2009 
showing normal complete blood count (CBC) and normal liver 
enzymes.  A June 2009 liver ultrasound done at Advanced Imaging 
showed a fatty liver and status post cholecystectomy, no biliary 
dilation, common bile duct within normal limits.  According to 
the Tampa VA Medical Center gastroenterology notes, the Veteran 
has a compensated cirrhosis and a fatty liver.  

Following a medical history and physical examination, to include 
a blood test, the Veteran was diagnosed with hepatitis C with 
compensated cirrhosis and porphyria cutanea tarda.  The examiner 
reported the following risk factors as the most likely cause: 
four tattoos in a tattoo parlor in 1961 and 1962; probable blood 
transfusion in 1963, out of service; shared razor while inpatient 
at Great Lakes Naval Hospital in 1962, per Veteran's statement; 
and possible body fluid contact during incarcerations after 
discharge.  The examiner indicated that he had no information as 
to the hepatitis C virus (HCV) status of anyone the Veteran had 
sexual contact with in his lifetime.  

The examiner reported that it is less likely as not (less than 
50/50 probability) that any current hepatitis C condition had its 
onset during active service or is related to the Veteran's 
military service, including the in-service risk factors reported 
by the Veteran.  The rationale in support of this opinion was 
that the Veteran had multiple documented multiple risk factors 
for development of hepatitis C as outlined in the body of the 
report.  The examiner also reported that the Veteran's claim of 
sharing razors while an inpatient at Great Lakes Naval Hospital 
in 1962 may not be a factor if the other inpatients he may have 
shared a razor with did not carry the hepatitis C virus.  The 
examiner also indicated that there is no medical documentation as 
to the HCV status of anyone the Veteran had body fluid contact 
with in his lifetime and no documentation as to any problems that 
the tattoo parlor on State Street in Chicago, Illinois, may or 
may not have had with transmission of any type of infection.  
Lastly, per the Veteran, he thinks he received a blood 
transfusion in 1963, but testing for HCV was not available at 
that time.  

Following the Court's order that vacated the Board's October 2007 
decision, the Veteran submitted a June 2010 independent medical 
evaluation conducted by Dr. G.L. Winfield.  Dr. Winfield reported 
reviewing the relevant medical records in the Veteran's claims 
folder and conducting a clinical interview of the Veteran for the 
purpose of rendering a medical opinion concerning servicing 
connection for hepatitis C and secondary progressive liver 
failure.  Dr. Winfield reported that, as a threshold matter, he 
found the Veteran credible and fully competent to report his 
symptoms and personal and medical histories.  In pertinent part, 
the Veteran denied any history of hepatitis C or liver disease 
prior to service and reported that while in service, he got 
tattoos and shared shaving razors with other patients while in a 
psychiatric ward.  Dr. Winfield indicated that the Veteran also 
reported that he thought he may have had a blood transfusion in 
1963, but was not sure, and Dr. Winfield reported that he found 
no documentation of such a transfusion.  Dr. Winfield also 
indicated that the Veteran's also recalled sharing razors with 
inmates while incarcerated after his discharge from service.  

Dr. Winfield reported that these activities (tattoos, sharing 
shaving razors, and blood transfusions prior to 1992) are all 
recognized risk factors for hepatitis C and that there was no 
evidence to establish whether or not the people who shared 
contact with the tattoo needles or who shared razors with the 
Veteran were infected by hepatitis C.  Nor was there evidence to 
establish one way or the other whether the blood the Veteran may 
have received in a (possible) blood transfusion in 1963 was 
hepatitis C positive.  Dr. Winfield also indicated that he found 
no documentation of HCV (hepatitis C virus) status of people who 
the Veteran had bodily fluid contact with during his life.

It was Dr. Winfield's opinion that because there is no evidence 
to show a positive HCV link to any one of the Veteran's risk 
factors, it is impossible to "weigh" one risk factor against 
another.  Therefore, the Veteran's in-service risk factors 
(tattoos and sharing razors) are at least as likely as not to 
have been the cause of the currently diagnosed hepatitis C and 
secondary progressive liver failure.  Based on his review of the 
relevant medical records in the claims folder, his clinical 
interview of the Veteran, and the reasoning above, it was Dr. 
Winfield's opinion that it is at least as likely as not that the 
Veteran's hepatitis C was incurred in service.  

The Veteran's competent and credible assertions establish the 
existence of an in-service risk factor for hepatitis C, and there 
is no doubt that he currently has hepatitis C.  Therefore, the 
question to be resolved in this case is whether the Veteran's 
hepatitis C is etiologically related to active service.  In that 
vein, there are two medical opinions of record, both of which 
were discussed in more detail above.  To summarize, however, the 
VA examiner was of the opinion that it is less likely as not that 
the Veteran's current hepatitis C condition had its onset during 
active service or is related to his military service, including 
the in-service risk factors he reported; Dr. Winfield was of the 
opinion that the Veteran's hepatitis C was incurred in service.  
The Board finds that both opinions are of high probative value.  
See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000) (a factor 
for assessing the probative value of a medical opinion is the 
thoroughness and detail of the opinion).  Therefore, the record 
contains one probative opinion against the Veteran's claim and 
one probative opinion in favor.  

When the evidence is in relative equipoise, the Veteran is 
accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  In light of 
the foregoing, the Board resolves reasonable doubt in the 
Veteran's favor and finds that hepatitis C was incurred in 
service.  See 38 C.F.R. §§ 3.102, 3.303.  Accordingly, service 
connection for hepatitis C is granted.  

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the claim has been 
granted, the duty to notify and assist has been met to the extent 
necessary.


ORDER

Service connection for hepatitis C is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


